 IIn the Matter of LANDIS MACHINE COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, EUREKA LODGE #513andINDEPENDENTEMPLOYEES' ASSOCIATION OF LANDIS MACHINE COMPANY, WAYNES-BORO, PENNSYLVANIACase No. 6-RE-17OPINIONANDORDER DENYING MOTIONDecember 09, 1945On April 5, 1944, the Board issued its Certification of Representa-tives in this case, declaring that International Association of Ma-chinists,A. F. L., herein called the Union, had polled a majority ofvotes castin an election among employees of Landis Machine Com-pany in a specified appropriate unit, and that the Union was accord-ingly the exclusive representative of all such employees for the pur-poses of collective bargaining pursuant to Section 9 (a) of the Act.On or about September 11, 1945, the Company filed with theBoard a "Motion for Cancellation or to Make an Inquiry for FurtherCertification."The Union filed an opposing motion on October 31,1945.The Company's motion recites, in substance: that it negotiatedwith the Union following our certification of April 5,1944, and on Junei 5, 1944, entered into a 1-year automatically renewable contract withthe Union; that in May 1945, the Company received a letter from theUnion which it regarded as a notice to terminate the contract on itsanniversary date, coupled with proposals for a new contract; that theCompany thereupon advised the Union that it was willing to negotiateconcerning a new contract, provided that the Union produced "creden-tials" showing that it still represented a majority of the employees inthe bargaining unit; that the Union then instituted proceedings beforethe National War Labor Board, herein called the N. W. L. B., in thecourse of which that agency's Third Regional Board scheduled ahearing to be held before a panel concerning,inter alia,the interpreta-tion of the contract clause pertaining to termination and automaticrenewal; that at the panel, hearing the Company main questioned the65 N. L.R. B., No. 14.60 LANDIS MACHINE COMPANY61Union's status as the statutory bargaining agent of its employees butthat the panel adopted the Union's position that the contract betweenthe parties had not been terminated, and proceeded to consider themerits of proposed amendments to the agreement. 1The Union's op-posing motion shows that on October 19, 1945, the N. W. L. B.'sThird Regional Board issued a directive order adopting in substancethe recommendations of its panel, finding that the contract of June 15,1944, had not been terminated and was still in effect, and requiringthe Company to negotiate with the Union concerning various pro-posed changes in the substantive provisions of that contract.The Company alleges in its motion that it has reason to doubtwhether the Union still represents a majority of its employees. It.argues that it is placed in a "dilemma," which is "illustrated" by theaforesaid proceedings before the N. W. L. B., in that it might be act-ing unlawfully and incurring a risk of liability if it should continueto perform the contract of June 15, 1944, which contains a mainte-nance-of-membership provision, or negotiate further with the Union.The Company requests that this Board investigate the facts by hear-ing or other appropriate method and determine "whether the Unionis or is not the true representative of the employees for the negotiationof a new contract."Upon considering the entire matter we have decided to deny theCompany's motion, for the possibility no longer exists that theN.W. L. B., relying upon our April 1944 certification, will compelEhe Company to continue to deal with the Union as the statutory bar-gaining agent of its employees.We are advised by the N. L. W. B.that the pending case before it involving the Company is completedexcept for compliance hearings, and that in no event will any findingsor order which that Board may issue in the case be more thanadvisory in character.'Under these circumstances, we perceive no reason why any disputebetween the parties concerning the Union's representative status can-not be resolved in the usual manner, by resort to proceedings underthe Act, in accordance with the established procedures prescribed inour Rules and Regulations.i In a letter dated November 26, 1943, addressed to the Chairman of this Boaid, LloydK Garrison, Chairman of the N W L B, stated"Prior to VJ Day it was our custom after compliance hearings, if non-compliancecontinued, to refer the case to the Economic Stabilization Director for such actionas the executive branch of the goveinnient might wish to take with respect to theapplication of executive sanctions, such asseizureof the property or the cancellationofwar Production Board priorities or allocations of raw material.SinceVJ Day theBoard's policy has been not to refer any cases to the executive branch for the appli-cation of sanctionsInstead, the Board has provided simply for the issuance offindings of fact with regard to non-compliance,afterwhich the cases are closed.That policy will continue to be followed " 62DECISIONS OF NATIONALLABOR RELATIONS BOARDOur denial of the Company's motion is not to be construed as arecertification of the Union; nor will it prejudice any rights orremedies the Union may enjoy under Sections 8 or 9 of the Act.ORDERIn accordance with the foregoing opinion the National Labor Rela-tions Board hereby orders that the Motion for Cancellation or toMake anInquiry for Further Certification filed by Landis MachineCompany, be, and it hereby is, denied.